of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about November 5, 2007, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she had committed an act, which, if committed by an adult, would constitute assault in the third degree, and placed her on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility. The testimony of the victim and her mother clearly established that the assault was intended to cause physical injury and was without justification. Concur—Tom, J.P, Gonzalez, Williams, Moskowitz and Freedman, JJ.